Citation Nr: 1500438	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left ankle. 

2. Entitlement to an initial rating in excess of 10 percent for the service-connected right elbow disability prior to April 7, 2008.

3. Entitlement to a rating in excess of 30 percent for the service-connected right elbow disability beginning on April 7, 2008.

4. Entitlement to service connection for claimed arthritis of the right wrist and fingers, to include as secondary to the service-connected right elbow disability.

5. Entitlement to an effective date earlier than January 3, 2005, for the grant of service connection for right elbow strain.

6. Entitlement to an effective date earlier than January 3, 2005, for the grant of service connection for lumbar spine strain with spondylolisthesis.
7. Entitlement to an effective date earlier than August 24, 2001, for the award of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1947 to June 1950, September 1950 to August 1954, and October 1954 to October 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of September 2007, January 2009 and August 2013 rating decisions by the RO. 

The Veteran testified at a hearing held at the RO with the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that, while the Veteran was previously represented by Disabled American Veterans (DAV), he revoked DAV's appointment as his representative in April 2014. The Veteran has not executed a power-of-attorney in favor of any other Veterans Service Organization, agent or attorney. Therefore, the Board recognizes that the Veteran will proceed as unrepresented in this case.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The issue of whether the RO committed Clear and Unmistakable Error (CUE) in prior rating decisions has been raised in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue  of service connection for claimed arthritis of the right wrist and fingers, to include as secondary to the service-connected right elbow disability is being remanded to the AOJ.


FINDINGS OF FACT

1. The service-connected left ankle disability is shown to be productive of moderate limited motion. 

2. For the period of the appeal prior to April 7, 2008, the service-connected right elbow strain is shown to have been productive of a disability picture that more nearly approximated that of limitation of pronation with motion lost beyond middle of arc (of the major extremity); the hand fixed in supination or hyperpronation is not demonstrated.  

3. The RO, in a September 2007 rating action, granted service connection for right elbow strain and assigned a 10 percent rating for the service-connected right elbow strain effective on January 3, 2005. While the Veteran specifically appealed the rating assigned for the right elbow strain, he did not appeal this decision with regard to the effective date assigned. 

4. In the absence of a timely appeal of the September 2007 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to January 3, 2005, for the grant of service connection for right elbow strain is not assignable.

5. The RO, in a September 2007 rating action, granted service connection for lumbar spine strain with spondylolisthesis and assigned a 10 percent rating for the service-connected lumbar spine strain effective on January 3, 2005. While the Veteran specifically appealed the rating assigned for the lumbar spine disability, he did not appeal this decision with regard to the effective date assigned. 

6. In the absence of a timely appeal of the September 2007 rating decision with respect to the assigned effective date, this decision is final and an effective date prior to January 3, 2005, for the grant of service connection for lumbar spine strain with spondylolisthesis is legally precluded.

7. A claim for an increased rating for service-connected bilateral hearing loss was received on August 24, 2001.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating higher than 10 percent for the service-connected degenerative joint disease of the left ankle have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Code (DC) 5271 (2014).

2. For the initial period of the appeal prior April 7, 2008, the criteria for the assignment of a 30 percent rating, but no higher for the service-connected right elbow strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Code (DC) 5213 (2014).

3. The criteria for the assignment of a rating higher than 30 percent for the service-connected right elbow strain beginning on April 7, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Code (DC) 5213 (2014).

4. An effective date prior to January 3, 2005, for the grant of service connection for right elbow strain is not assignable. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

5. An effective date prior to January 3, 2005, for the grant of service connection for lumbar spine strain with spondylolisthesis is not assignable. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6. An effective date prior to August 24, 2001, for the award of a TDIU rating is not assignable. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by multiple letters sent to the Veteran. The claims were last adjudicated in May 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the examinations are adequate with regard to the issues on appeal. 

The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and documented all manifestations of his service-connected disabilities. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in January 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examinations to evaluate the manifestations and severity of his service-connected disabilities. 

Here, the May 2013 VA examinations addressed the current manifestations and severity of the left ankle and right elbow disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, during the August 2012 Board hearing, the undersigned VLJ identified the issues on appeal and asked questions designed to elicit relevant evidence. 

These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


Laws and Regulations- Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  

Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 



Left Ankle

The ratings for the Veteran's left ankle disability have been assigned pursuant to Diagnostic Codes 5010- 5271. 

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".

Under DC 5010, arthritis due to trauma is rated as degenerative arthritis. Under DC5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate code for the specific joint or joints involved. 

When limitation of motion of the specific joint or joints is noncompensable, a 10 percent rating is assigned for each major joint or group of minor joints affected by the limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion

In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.

A 20 percent rating is assigned for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

Under DC 5271, a 10 percent rating is assigned for moderate limited motion of the ankle. A 20 percent rating is assigned for marked limited motion of the ankle. 

In the appealed rating decision, the RO granted service connection for the Veteran's left ankle disability and assigned a 10 percent rating, effective on January 3, 2005.

The August 2007 report of VA examination reflects the Veteran's complaint of left ankle pain (intensity of pain 8/10). 

The Veteran also complained of persistent swelling and some instability in the left ankle. He reported flare-ups of pain with ambulation and standing in excess of 10-15 minutes.   

Objectively, there was swelling on the lateral aspect of the left ankle and moderate mediolateral instability in the left ankle. Range of motion findings were as follows: dorsiflexion to 10 degrees, plantar flexion to 20 degrees, inversion to 20 degrees (with pain) and eversion to 10 degrees. 

There was no additional limitation of motion on repetitive use testing. There was guarding of movement. There was no ankylosis.

The April 2008 report of VA examination documents the Veteran's complaint of progressively worsening left ankle disability. He reported that he used a brace for his left ankle disability; however, he did not have it on the day of VA examination. 

The Veteran complained that he was unable to walk more than a few yards or stand longer than 30 minutes. He reported that his left ankle disability was productive of pain and weekly locking episodes.

Objectively, the range of motion findings were as follows: dorsiflexion to 20 degrees and plantar flexion to 20 degrees. There was no additional limitation of motion on repetitive use testing. There was no ankylosis. The examiner commented that there was mild limitation of motion of the left ankle.

The September 2008 x-ray findings showed asymmetry of the ankle mortise with the narrowing of the joint spaces at several sites. There was no visible soft tissue swelling.

The February 2011 report of VA examination reflects the Veteran's complaint that he was unable to walk more than 2 blocks or stand longer than 10-15 minutes. He had difficulty going up stairs. He reported that his left ankle disability felt like "[it was] bone on bone."

The Veteran reported that his left ankle pain became severe with prolonged walking. Medication and alcohol helped him to relax and alleviated his pain.

Objectively, the range of motion findings were as follows: dorsiflexion to 20 degrees, plantar flexion to 30 degrees, inversion to 20 degrees (with pain) and eversion to 10 degrees. He had minimal pain during range of motion testing and mild tenderness over medial and lateral malleolus. 

There was no swelling or redness. He had a moderately enlarged ankle joint consistent with arthritic changes. He had moderate guarding while walking and slightly decreased strength. His ankle joint appeared stable. There was no additional limitation of motion on repetitive use testing. There was no ankylosis.

The May 2013 report of VA examination reflects that the Veteran had full range of motion of the left ankle with pain at the endpoints. He did not have additional limitation in motion on repetitive use testing. He did not have any functional loss or functional impairment of the left ankle. There was no ankylosis. 

The X-ray findings showed severe osteoarthritis of the ankle joint, unchanged compared to previous report. 

Here, the medical and lay evidence establishes that the service-connected left ankle disability does not meet the diagnostic criteria for the assignment of a rating in excess of 10 percent. 

The Veteran's complaints of symptoms associated with his left ankle disability and range of motion findings as documented equate with no more than moderate limitation of motion. The characteristics of marked limited motion of the left ankle are not demonstrated. 

As ankylosis, malunion of Os calcis or astragalus or astragalectomy are not demonstrated a higher rating is not warranted under any other diagnostic criteria contemplating ankle disabilities.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the left ankle disability. The preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


Right Elbow

The ratings for the Veteran's right elbow strain have been assigned by an analogy pursuant to Diagnostic Code 5213. Under DC 5213, a 10 percent rating is assigned for limitation of supination to 30 degrees or less.

A 20 percent rating is assigned limitation of pronation with motion loss beyond last quarter of arc, the hand does not approach full pronation (major and minor extremity); limitation of pronation with motion lost beyond middle of arc (minor extremity); the hand fixed near the middle of the arc or moderate pronation (major and minor extremity); and, the hand fixed in full pronation (minor extremity). 

A 30 percent rating is assigned for limitation of pronation with motion lost beyond middle of arc (major extremity); the hand fixed in full pronation (major extremity); and, the hand fixed in supination or hyperpronation (minor extremity).

A 40 percent rating is assigned for the hand fixed in supination or hyperpronation (major extremity).

In the appealed rating decision, the RO granted service connection for the Veteran's right elbow disability and assigned a 10 percent rating, effective on January 3, 2005 pursuant to DC 5206. 

In a September 2008 rating decision, the RO increased the evaluation for the service-connected right elbow disability to 30 percent effective on April 7, 2008 pursuant to DC 5213. This increase during the appeal did not constitute a full grant of the benefit sought. 

Therefore, the Veteran's claim for an increased evaluation for the right elbow disability remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The August 2007 report of VA examination documents that the Veteran is right hand dominant. He complained of pain (intensity level of 8/10), stiffness and persistent swelling of the right elbow. He reported that he experienced flare-up of right upper extremity pain with any prolonged activity such as holding onto objects or any lifting.

Objectively, he had a remote well-healed surgical scar on the medial aspect of the right elbow with pain and chronic persistent swelling. He had extension to 10 degrees and flexion to 110 degrees with pain at the end ranges. 

There was no additional loss of motion on repetitive use testing. There was no ankylosis. The examiner recorded the normal ranges of motion of forearm supination and forearm pronation and then indicated "none." 

The April 2008 report of VA examination reflects the Veteran's complaint of decreased range of motion in his right elbow and inability to perform any heavy lifting. He reported right elbow pain, giving way, stiffness and weakness.

Objectively, He had full extension, flexion to 120 degrees, pronation to 20 degrees and supination to 20 degrees. There was no additional loss of motion on repetitive use testing. There was no ankylosis.

A January 2010 report of x-ray findings showed advanced osteoarthritic-type change in the ulnotrochlear and radiocapitellar joints. Additionally, multiple degenerative type ossifications were seen about the joint, most of which appear to be in the joint capsule.

The February 2011 report of VA examination documents the Veteran's complaint of weakness when he tried to pick up objects such as a cup of coffee. He could not use power tools and had increased pain with movement (intensity level of 6/10). He could write without difficulty. He used medication when the pain got severe or drank alcohol as that relaxed him.

Objectively, the Veteran had extension to 20 degrees, flexion to 120 degrees, pronation to 30 degrees and supination to 30 degrees. There was a well-healed scar over medial aspect of the right elbow. His elbow joint was moderately enlarged, consistent with arthritic changes. He had no pain, swelling, redness or guarding of movement during range of motion testing. 

There was mild tenderness over medial aspect of the elbow but normal musculature for his age. He had decreased strength in his right upper extremity but normal stability. There was no additional loss of motion on repetitive use testing. There was no ankylosis.

An April 2013 report of private examination documents "specific observation of the right elbow revealed obvious deformity." There was a 20-degree lateral deviation of the elbow. The Veteran could flex the right elbow 105 degrees but lacked 25 degrees of extension. Pronation of the right elbow was 30 degrees and supination was 40 degrees. 

The examiner reported that manual muscle testing of flexion and extension of the right elbow was slightly reduced (4+/5). There was some mild sensory deficits in the ulnar and median distribution of the right hand. The examiner then reports the ratings he would assign for the right elbow disability if he were responsible for rating.

A May 2013 report of VA examination documents that the Veteran is right hand dominant. The Veteran reported that flare-ups impacted the function of his right elbow/forearm in that it limited his movement.

Objectively, the Veteran had full extension and flexion to 110 degrees (with objective evidence of painful motion at the end of the ranges). There was no additional loss of motion on repetitive use testing. There was no ankylosis. Muscle strength testing was normal in both flexion and extension.

The examiner indicated that the Veteran demonstrated impairment of supination or pronation in that the Veteran had supination limited to 30 degrees or less. No other impairment of the right elbow was documented.

In this case, the Board finds that the evidence shows that the Veteran has consistently demonstrated limitation of pronation to 30 degrees. 

Thus, the Board concludes that this evidence demonstrates that the Veteran's right elbow strain was productive of limitation of pronation with motion lost beyond middle of the arc and that the service-connected disability picture more closely resembled the criteria for a 30 percent rating, but no higher for the initial period of the appeal prior to April 7, 2008.

The Board finds in reaching this conclusion that the overall severity of the service-connected right elbow strain is not shown to have significantly changed during the course of his appeal. The Board is not convinced that the Veteran became worse on the day of an adequate VA examination in April 2008.

As the Veteran's hand is not fixed in supination or hyperpronation, a higher rating is not warranted at any time. 

As ankylosis, other impairment of Flail Joint, nonunion of radius and ulna with flail false joint, and impairment of the radius are not demonstrated a higher rating is not warranted under any other diagnostic criteria contemplating elbow and forearm disabilities.

To the extent that the Veteran claims separate ratings for limitation of flexion, limitation of extension and joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius and such separate ratings are assignable, separate ratings in this case are not warranted because sufficient limitation of flexion and extension of the forearm to warrant assignment of a compensable rating and joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of the radius have not been demonstrated. 

The Board is aware that in the April 2013 report of private examination, the examiner, in explaining the ratings he would assign for the right elbow disability, states that there is "significant cubitus varus" to justify assigning a 20 percent rating under the diagnostic criteria. 

However, the examiner does not explain rationale for this conclusion and the objective examination findings do not indicate the existence of cubitus varus or cubitus valgus deformity.

Furthermore, in the May 2013 report of VA examination, the examiner specifically failed to document such cubitus varus impairment. To that end, the Board notes that the examiner did document other right elbow impairment where appropriate. 

Regardless, to evaluate the Veteran's right elbow disability under various diagnoses would clearly constitute pyramiding and is to be avoided. 38 C.F.R. § 4.14. Accordingly, separate ratings in this regard are not warranted.

The Board does note that the Veteran is in receipt of a separate rating for his residuals of right ulnar nerve transportation disability. The Veteran has not appealed the rating for this disability. Accordingly, this issue is not before the Board on appeal at this time.

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 30 percent rating are met for the period prior to April 7, 2008, but finds that the preponderance of the evidence is against assignment of a higher rating at any time. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


Extraschedular

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

The discussion reflects that the symptoms and effects of the Veteran's left ankle and right elbow are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 


Effective Date

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b) ; 38 C.F.R. § 3.400 . 

The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a)). 

38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 

38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

The RO, in a September 2007 rating action, assigned respective 10 percent ratings for the service-connected lumbar spine strain and right elbow strain effective January 3, 2005. 

The Veteran specifically appealed the ratings assigned for the service-connected lumbar spine and right elbow disabilities, but did not appeal this decision with regard to the effective date assigned for these disabilities. He filed his present claim in August and September 2012, asserting that he should be awarded such benefit as of 1986. 

The Veteran has contested the assignment of an effective date for the grant of service connection for lumbar spine strain and right elbow strain. 

By way of background, the claim to reopen previously denied claims was received on January 3, 2005. Generally, an effective date is no earlier than the date of claim; however, exceptions may apply. One exception is that an earlier effective date may be assigned if the claim is received within one year of date of discharge. 

Here, the claim was received more than one year after separation from service. Therefore, section 5110(a) rather than 38 U.S.C.A. § 5110(b) was applicable. 

Moreover, the effective date was assigned in a September 2007 rating decision. The Veteran did not appeal with regard to effective date assigned and the decision, in that regard, is final. 

The Veteran may not now challenge the effective date as that would be tantamount to a freestanding claim for an earlier effective date. The applicable case law emphasizes that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005). 

Thus, the Veteran is precluded from receiving an effective date earlier than January 3, 2005, for the grant of service connection for lumbar spine strain and right elbow strain. 

The Court has held that, in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

With regard to the Veteran's appeal of the assignment of the effective date of TDIU rating, in a December 2003 rating decision the RO established the effective date as the date of the receipt of the claim or October 17, 2003.  

The RO recognized that the issue of a TDIU rating is a claim for increase and noted that 38 U.S.C.A. § 5110(b) is the potentially, controlling law.  In this regard, the RO further developed the claim (with due consideration given to the Veteran's claim for an increased rating for his service-connected hearing loss disability).  

In May 2004, the RO revisited the issue of the effective date and assigned the TDIU rating effective August 24, 2001, the date the Veteran's claim for an increased rating for his bilateral hearing loss disability was received.  

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b).  

Here, the application for an increased rating for the service-connected bilateral hearing loss was received in August 2001. Despite the Veteran's contentions, we are unable to determine if there was an increase in disability that resulted in inability to engage in substantially gainful employment within one year of the date of that claim.  

Accordingly, in this case, the general rule of effective dates applies, 38 U.S.C.A. § 5110(a).

The Veteran has not disputed that the August 2001 submission represents his claim for benefits (increased rating for bilateral hearing loss) and makes no intelligible argument for why he is entitled to an effective date earlier than August 24, 2001. 

Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 



ORDER

An increased rating in excess of 10 percent for the service-connected degenerative joint disease of the left ankle is denied.

An increased rating of 30 percent, but no higher for the service-connected right elbow strain for the initial period of the appeal prior to April 7, 2008 is granted subject to regulations governing the payment of monetary awards.

An increased rating in excess of 30 percent for the service-connected right elbow strain beginning on April 7, 2008 is denied. 

The claim for an effective date earlier than January 3, 2005, for the grant of service connection for right elbow strain is denied.

The claim for an effective date earlier than January 3, 2005, for the grant of service connection for lumbar spine strain with spondylolisthesis is denied.

The claim for an effective date earlier than August 24, 2001, for the award of a TDIU rating is denied.


REMAND

With regard to the Veteran's claim of service connection for arthritis of the right wrist and fingers, to include as secondary to the service-connected right elbow disability, the May 2014 Supplemental Statement of the Case (SSOC) indicates that VA examination was performed as directed in the January 2013 Board remand, but a copy of the examination report is not associated with the claims file for review. 

Under the circumstances, a copy of the examination report (May 2013) should be associated with the claims file for review to determine the nature and etiology of the claimed right wrist and fingers.

Additionally, all outstanding records of treatment referable to the Veteran's claimed right wrist and fingers disability should be obtained.

Accordingly, this remaining matter is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain and associate with the claims file all outstanding records of treatment referable to the Veteran's claimed right wrist and fingers disability, to specifically include a copy of the May 2013 report of VA examination. All attempts to procure records should be documented in the file.  

If the AOJ cannot obtain the treatment records, to specifically include a copy of the May 2013 report of VA examination, a notation to that effect should be inserted in the file.  The Veteran and is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






Department of Veterans Affairs


